EXHIBIT 99.3 Investor Relations Supplemental Schedules Investor Relations Supplemental Schedules Summary ($ Millions) 4Q 2009 4Q 2008 Reported Net Income $938 $443 EPS - Diluted $1.15 $0.55 Core Results $1,058 $957 EPS - Diluted $1.30 $1.18 Total Worldwide Sales Volumes (mboe/day) 650 620 Total Worldwide Crude Oil Realizations ($/BBL) $69.39 $53.52 Domestic Natural Gas Realizations ($/MCF) $4.37 $4.67 Wtd. Average Basic Shares O/S (mm) 811.8 810.3 Wtd. Average Diluted Shares O/S (mm) 813.5 811.5 YTD 2009 YTD 2008 Reported Net Income $2,915 $6,857 EPS - Diluted $3.58 $8.34 Core Results $3,083 $7,348 EPS - Diluted $3.78 $8.94 Total Worldwide Sales Volumes (mboe/day) 645 601 Total Worldwide Crude Oil Realizations ($/BBL) $55.97 $88.26 Domestic Natural Gas Realizations ($/MCF) $3.46 $8.03 Wtd. Average Basic Shares O/S (mm) 811.3 817.6 Wtd. Average Diluted Shares O/S (mm) 813.8 820.5 Shares Outstanding (mm) 811.9 810.2 Cash Flow from Operations $ 5,800 $ 10,700 1 Investor Relations Supplemental Schedules OCCIDENTAL PETROLEUM 2009 Fourth Quarter Net Income (Loss) ($ millions) Reported Core Income Significant Items Affecting Income Results Oil & Gas $ 1,643 $ 170 Asset impairments $ 1,813 Chemical 33 33 Midstream, marketing and other 81 81 Corporate Interest expense, net (33 ) (33 ) Other (108 ) (108 ) Taxes (673 ) (55 ) Tax effect of adjustments (728 ) Income from continuing operations 943 115 1,058 Discontinued operations, net of tax (5 ) 5 Discontinued operations, net - Net Income $ 938 $ 120 $ 1,058 Basic Earnings Per Common Share Income from continuing operations $ 1.16 Discontinued operations, net (0.01 ) Net Income $ 1.15 $ 1.30 Diluted Earnings Per Common Share Income from continuing operations $ 1.16 Discontinued operations, net (0.01 ) Net Income $ 1.15 $ 1.30 2 Investor Relations Supplemental Schedules OCCIDENTAL PETROLEUM 2008 Fourth Quarter Net Income (Loss) ($ millions) Reported Core Income Significant Items Affecting Income Results Oil & Gas $ 339 $ 599 Asset impairments $ 996 58 Rig contract terminations Chemical 127 90 Plant closure 217 Midstream, marketing and other 170 170 Corporate Interest expense, net (16 ) (16 ) Other (54 ) (54 ) Taxes (118 ) (238 ) Tax effect of adjustments (356 ) Income from continuing operations 448 509 957 Discontinued operations, net of tax (5 ) 5 Discontinued operations, net - Net Income $ 443 $ 514 $ 957 Basic Earnings Per Common Share Income from continuing operations $ 0.55 Discontinued operations, net - Net Income $ 0.55 $ 1.18 Diluted Earnings Per Common Share Income from continuing operations $ 0.55 Discontinued operations, net - Net Income $ 0.55 $ 1.18 3 Investor Relations Supplemental Schedules OCCIDENTAL PETROLEUM 2009 Twelve Months Net Income (Loss) ($ millions) Reported Core Income Significant Items Affecting Income Results Oil & Gas $ 4,735 $ 8 Rig terminations $ 4,913 170 Asset impairments Chemical 389 389 Midstream, marketing and other 235 235 Corporate Interest expense, net (109 ) (109 ) Other (405 ) 40 Severance (350 ) 15 Railcar leases Taxes (1,918 ) (77 ) Tax effect of adjustments (1,995 ) Income from continuing operations 2,927 156 3,083 Discontinued operations, net of tax (12 ) 12 Discontinued operations, net - Net Income $ 2,915 $ 168 $ 3,083 Basic Earnings Per Common Share Income from continuing operations $ 3.60 Discontinued operations, net (0.01 ) Net Income $ 3.59 $ 3.80 Diluted Earnings Per Common Share Income from continuing operations $ 3.59 Discontinued operations, net (0.01 ) Net Income $ 3.58 $ 3.78 4 Investor Relations Supplemental Schedules OCCIDENTAL PETROLEUM 2008 Twelve Months Net Income (Loss) ($ millions) Reported Core Income Significant Items Affecting Income Results Oil & Gas $ 10,651 $ 58 Rig contract terminations $ 11,308 599 Asset impairments Chemical 669 90 Plant closure 759 Midstream, marketing and other 520 520 Corporate Interest expense, net (26 ) (26 ) Other (346 ) (346 ) Taxes (4,629 ) (238 ) Tax effect of adjustments (4,867 ) Income from continuing operations 6,839 509 7,348 Discontinued operations, net of tax 18 (18 ) Discontinued operations, net - Net Income $ 6,857 $ 491 $ 7,348 Basic Earnings Per Common Share Income from continuing operations $ 8.35 Discontinued operations, net 0.02 Net Income $ 8.37 $ 8.97 Diluted Earnings Per Common Share Income from continuing operations $ 8.32 Discontinued operations, net 0.02 Net Income $ 8.34 $ 8.94 5 Investor Relations Supplemental Schedules OCCIDENTAL PETROLEUM Items Affecting Comparability of Core Results Between Periods The item(s) below are included in core results and are shown in this table because they affect the comparability between periods. Pre-tax Income / (Expense) Fourth Quarter Twelve Months 2009 2008 2009 2008 Foreign Exchange Gains & (Losses) * 8 88 36 91 *Amounts shown after-tax 6 Investor Relations Supplemental Schedules OCCIDENTAL PETROLEUM Worldwide Effective Tax Rate QUARTERLY YEAR-TO-DATE 2009 2009 2008 2009 2008 REPORTED INCOME QTR 4 QTR 3 QTR 4 12 Months 12 Months Oil & Gas (a) 1,643 1,464 339 4,735 10,651 Chemicals 33 72 127 389 669 Midstream, marketing and other 81 77 170 235 520 Corporate & other (141 ) (135 ) (70 ) (514 ) (372 ) Pre-tax income 1,616 1,478 566 4,845 11,468 Income tax expense Federal and state 338 189 65 686 2,188 Foreign (a) 335 360 53 1,232 2,441 Total 673 549 118 1,918 4,629 Income from continuing operations 943 929 448 2,927 6,839 Worldwide effective tax rate 42% 37% 21% 40% 40% 2009 2009 2008 2009 2008 CORE RESULTS QTR 4 QTR 3 QTR 4 12 Months 12 Months Oil & Gas (a) 1,813 1,464 996 4,913 11,308 Chemicals 33 72 217 389 759 Midstream, marketing and other 81 77 170 235 520 Corporate & other (141 ) (135 ) (70 ) (459 ) (372 ) Pre-tax income 1,786 1,478 1,313 5,078 12,215 Income tax expense Federal and state 338 189 303 708 2,426 Foreign (a) 390 360 53 1,287 2,441 Total 728 549 356 1,995 4,867 Core results 1,058 929 957 3,083 7,348 Worldwide effective tax rate 41% 37% 27% 39% 40% (a) Revenues and income tax expense include taxes owed by Occidental but paid by governmental entities on its behalf.Oil and gas pre-tax income includes the following revenue amounts by periods. 2009 2009 2008 2009 2008 QTR 4 QTR 3 QTR 4 12 Months 12 Months 400 338 250 1,227 2,051 7 Investor Relations Supplemental Schedules OCCIDENTAL PETROLEUM 2009 Fourth Quarter Net Income (Loss) Reported Income Comparison Fourth Third Quarter Quarter 2009 2009 B / (W) Oil & Gas $ 1,643 $ 1,464 $ 179 Chemical 33 72 (39 ) Midstream, marketing and other 81 77 4 Corporate Interest expense, net (33 ) (33 ) - Other (108 ) (102 ) (6 ) Taxes (673 ) (549 ) (124 ) Income from continuing operations 943 929 14 Discontinued operations, net (5 ) (2 ) (3 ) Net Income $ 938 $ 927 $ 11 Earnings Per Common Share Basic $ 1.15 $ 1.14 $ 0.01 Diluted $ 1.15 $ 1.14 $ 0.01 Worldwide Effective Tax Rate 42% 37% -5% OCCIDENTAL PETROLEUM 2009 Fourth Quarter Net Income (Loss) Core Results Comparison Fourth Third Quarter Quarter 2009 2009 B / (W) Oil & Gas $ 1,813 $ 1,464 $ 349 Chemical 33 72 (39 ) Midstream, marketing and other 81 77 4 Corporate Interest expense, net (33 ) (33 ) - Other (108 ) (102 ) (6 ) Taxes (728 ) (549 ) (179 ) Core Results $ 1,058 $ 929 $ 129 Core Results Per Common Share Basic $ 1.30 $ 1.14 $ 0.16 Diluted $ 1.30 $ 1.14 $ 0.16 Worldwide Effective Tax Rate 41% 37% -4% 8 Investor Relations Supplemental Schedules 9 Investor Relations Supplemental Schedules OCCIDENTAL PETROLEUM 2009 Fourth Quarter Net Income (Loss) Reported Income Comparison Fourth Fourth Quarter Quarter 2009 2008 B / (W) Oil & Gas $ 1,643 $ 339 $ 1,304 Chemical 33 127 (94 ) Midstream, marketing and other 81 170 (89 ) Corporate Interest expense, net (33 ) (16 ) (17 ) Other (108 ) (54 ) (54 ) Taxes (673 ) (118 ) (555 ) Income from continuing operations 943 448 495 Discontinued operations, net (5 ) (5 ) - Net Income $ 938 $ 443 $ 495 Earnings Per Common Share Basic $ 1.15 $ 0.55 $ 0.60 Diluted $ 1.15 $ 0.55 $ 0.60 Worldwide Effective Tax Rate 42% 21% -20% OCCIDENTAL PETROLEUM 2009 Fourth Quarter Net Income (Loss) Core Results Comparison Fourth Fourth Quarter Quarter 2009 2008 B / (W) Oil & Gas $ 1,813 $ 996 $ 817 Chemical 33 217 (184 ) Midstream, marketing and other 81 170 (89 ) Corporate Interest expense, net (33 ) (16 ) (17 ) Other (108 ) (54 ) (54 ) Taxes (728 ) (356 ) (372 ) Core Results $ 1,058 $ 957 $ 101 Core Results Per Common Share Basic $ 1.30 $ 1.18 $ 0.12 Diluted $ 1.30 $ 1.18 $ 0.12 Worldwide Effective Tax Rate 41% 27% -14% 10 Investor Relations Supplemental Schedules 11 Investor Relations Supplemental Schedules OCCIDENTAL PETROLEUM SUMMARY OF OPERATING STATISTICS Fourth Quarter Twelve Months 2009 2008 2009 2008 NET SALES VOLUMES PER DAY: United States Crude Oil and Liquids (MBBL) California 92 97 93 89 Permian 168 167 168 168 Midcontinent Gas 11 9 10 6 Total 271 273 271 263 Natural Gas (MMCF) California 282 221 250 235 Permian 197 188 199 181 Midcontinent Gas 166 187 186 171 Total 645 596 635 587 Latin America Crude Oil (MBBL) Argentina 37 32 37 32 Colombia 36 39 39 37 Total 73 71 76 69 Natural Gas (MMCF) Argentina 30 24 30 21 Bolivia 12 21 16 21 Total 42 45 46 42 Middle East / North Africa Crude Oil and Liquids (MBBL) Oman 43 27 39 23 Dolphin 20 23 21 21 Qatar 48 48 48 47 Yemen 28 22 29 23 Libya 9 10 7 15 Bahrain 1 - - - Total 149 130 144 129 Natural Gas (MMCF) Oman 19 23 22 24 Dolphin 198 209 213 184 Bahrain 40 - 10 - Total 257 232 245 208 Barrels of Oil Equivalent (MBOE) 650 620 645 601 12 Investor Relations Supplemental Schedules OCCIDENTAL PETROLEUM SUMMARY OF OPERATING STATISTICS Fourth Quarter Twelve Months 2009 2008 2009 2008 NET PRODUCTION PER DAY: United States Crude Oil and Liquids (MBBL) 271 273 271 263 Natural Gas (MMCF) 645 596 635 587 Latin America Crude Oil (MBBL) Argentina 36 38 36 34 Colombia 36 39 39 38 Total 72 77 75 72 Natural Gas (MMCF) 42 45 46 42 Middle East / North Africa Crude Oil and Liquids (MBBL) Oman 45 28 39 23 Dolphin 20 22 22 20 Qatar 46 48 48 47 Yemen 27 22 28 23 Libya 5 8 6 15 Bahrain 1 - - - Total 144 128 143 128 Natural Gas (MMCF) 257 232 245 208 Barrels of Oil Equivalent (MBOE) 644 623 643 603 13 Investor Relations Supplemental Schedules OCCIDENTAL PETROLEUM SUMMARY OF OPERATING STATISTICS Fourth Quarter Twelve Months 2009 2008 2009 2008 OIL & GAS: PRICES United States Crude Oil ($/BBL) 70.90 52.64 56.74 91.16 Natural gas ($/MCF) 4.37 4.67 3.46 8.03 Latin America Crude Oil ($/BBL) 58.65 47.48 49.43 70.53 Natural Gas ($/MCF) 2.93 4.99 3.01 4.43 Middle East / North Africa Crude Oil ($/BBL) 73.11 59.09 58.75 94.70 Total Worldwide Crude Oil ($/BBL) 69.39 53.52 55.97 88.26 Natural Gas ($/MCF) 3.37 3.72 2.79 6.10 Fourth Quarter Twelve Months 2009 2008 2009 2008 Exploration Expense United States $ 53 $ 53 $ 160 $ 95 Latin America 13 18 27 53 Middle East / North Africa 33 142 80 259 Other Eastern Hemisphere - 2 - 1 TOTAL REPORTED $ 99 $ 215 $ 267 $ 408 Less - non-core impairments - (81 ) - (81 ) TOTAL CORE $ 99 $ 134 $ 267 $ 327 14 Investor Relations Supplemental Schedules OCCIDENTAL PETROLEUM SUMMARY OF OPERATING STATISTICS Fourth Quarter Twelve Months Capital Expenditures ($MM) 2009 2008 2009 2008 Oil & Gas California $ 152 $ 244 $ 554 $ 802 Permian 85 207 413 485 Midcontinent Gas 41 149 118 389 Latin America 125 301 526 848 Middle East/ North Africa 253 323 1,021 1,058 Exploration 57 107 152 263 Chemicals 91 86 205 240 Midstream, marketing and other 124 160 554 492 Corporate 4 17 38 87 TOTAL $ 932 $ 1,594 $ 3,581 $ 4,664 Depreciation, Depletion & Fourth Quarter Twelve Months Amortization of Assets ($MM) 2009 2008 2009 2008 Oil & Gas Domestic $ 305 $ 334 $ 1,237 $ 1,094 Latin America 165 140 628 453 Middle East/ North Africa 237 181 823 760 Chemicals 76 72 298 311 Midstream, marketing and other 31 21 110 73 Corporate 6 5 21 19 TOTAL $ 820 $ 753 $ 3,117 $ 2,710 15 Investor Relations Supplemental Schedules OCCIDENTAL PETROLEUM CORPORATE ($ millions) 31-Dec-09 31-Dec-08 CAPITALIZATION Long-Term Debt (including current maturities) $ 2,796 $ 2,740 Notes Payable - 7 Others 25 25 Total Debt $ 2,821 $ 2,772 EQUITY $ 29,159 $ 27,325 Total Debt To Total Capitalization 9% 9% 16 Investor Relations Supplemental Schedules OCCIDENTAL PETROLEUM SUMMARY OF OPERATING STATISTICS 2005 2006 2007 2008 2009 SALES VOLUMES PER DAY: United States Crude Oil and Liquids (MBBL) California 76 86 89 89 93 Permian 158 161 163 164 164 Midcontinent Gas 6 9 8 10 14 Total 240 256 260 263 271 Natural Gas (MMCF) California 242 256 254 235 250 Permian 111 117 112 116 125 Midcontinent Gas 192 215 227 236 260 Total 545 588 593 587 635 Latin America Crude Oil (MBBL) Argentina - 33 32 32 37 Colombia 32 33 37 37 39 Total 32 66 69 69 76 Natural Gas (MMCF) Argentina - 17 22 21 30 Bolivia - 17 18 21 16 Total - 34 40 42 46 Middle East / North Africa Crude Oil and Liquids (MBBL) Oman 27 28 31 34 50 Dolphin - - 5 26 25 Qatar 71 73 81 80 79 Yemen 39 40 37 32 35 Libya 8 23 22 19 12 Bahrain - Total 145 164 176 191 201 Natural Gas (MMCF) Oman 70 67 67 53 49 Dolphin - - 67 231 257 Bahrain - 10 Total 70 67 134 284 316 Barrels of Oil Equivalent (MBOE) 519 601 633 675 714 *This schedule reflects what production volumes would have been for the past 5 years if all production had been represented on a pre-tax basis and Permian gas properties as part of Midcontinent Gas 17 Investor Relations Supplemental Schedules OCCIDENTAL PETROLEUM SUMMARY OF OPERATING STATISTICS 2009 Qtr 1 Qtr 2 Qtr 3 Qtr 4 Total SALES VOLUMES PER DAY: United States Crude Oil and Liquids (MBBL) California 97 90 92 92 93 Permian 166 163 162 164 164 Midcontinent Gas 13 14 15 15 14 Total 276 267 269 271 271 Natural Gas (MMCF) California 216 232 269 282 250 Permian 124 124 133 122 125 Midcontinent Gas 280 265 251 241 260 Total 620 621 653 645 635 Latin America Crude Oil (MBBL) Argentina 45 37 30 37 37 Colombia 41 42 39 36 39 Total 86 79 69 73 76 Natural Gas (MMCF) Argentina 33 30 27 30 30 Bolivia 15 19 18 12 16 Total 48 49 45 42 46 Middle East/North Africa Crude Oil and Liquids (MBBL) Oman 46 49 50 54 50 Dolphin 23 29 26 26 25 Qatar 75 82 77 80 79 Yemen 42 32 34 32 35 Libya 6 14 9 15 12 Bahrain - - - 1 - Total 192 206 196 208 201 Natural Gas (MMCF) Oman 53 50 48 42 49 Dolphin 233 282 258 256 257 Bahrain - - - 40 10 Total 286 332 306 338 316 Barrels of Oil Equivalent (MBOE) 713 719 702 722 714 *This schedule reflects what production volumes would have been for the 4 quarters of 2009 if all production had been represented on a pre-tax basis and Permian gas properties as part of Midcontinent Gas 18
